Exhibit 10.5

 

Execution Copy

 

Date 27 January 2011

 

GRAINGER MARITIME CORP.

 

as Borrower

 

- and -

 

TBS INTERNATIONAL LIMITED
as Guarantor 1

 

- and -

 

TBS WORLDWIDE SERVICES INC.

as Guarantor 2

 

- and -

 

TBS HOLDINGS LIMITED

as Guarantor 3

 

- and -

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY
as Guarantor 4

 

- and -

 

JOH. BERENBERG, GOSSLER & CO. KG
as Lender

 

 

--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENT NO. 2

--------------------------------------------------------------------------------

 

relating to a facility of (originally) US$13,000,000 with US$5,687,500
outstanding
for m.v. “OTTAWA PRINCESS”

 

 

Watson, Farley & Williams

Hamburg

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

 

 

 

 

1

INTERPRETATION

 

2

 

 

 

 

2

AGREEMENT OF THE LENDER

 

3

 

 

 

 

3

CONDITIONS PRECEDENT

 

4

 

 

 

 

4

CAPITAL INFUSION

 

5

 

 

 

 

5

PERMITTED DISCRETIONARY ACTIVITIES

 

6

 

 

 

 

6

EXCESS CASH FOR DEBIT AMORTIZATION

 

7

 

 

 

 

7

REPRESENTATIONS AND WARRANTIES

 

7

 

 

 

 

8

AMENDMENT OF LOAN AGREEMENT AND EXISTING FINANCE DOCUMENTS

 

8

 

 

 

 

9

FURTHER ASSURANCES

 

9

 

 

 

 

10

FEES AND EXPENSES

 

10

 

 

 

 

11

COMMUNICATIONS

 

10

 

 

 

 

12

SUPPLEMENTAL

 

10

 

 

 

 

13

LAW AND JURISDICTION

 

10

 

 

 

 

SCHEDULE 1 TBS CREDIT FACILITIES

 

12

 

 

 

SCHEDULE 2 AMENDMENTS TO THE LOAN AGREEMENT

 

13

 

 

 

EXECUTION PAGE

 

15

 

 

 

APPENDIX A FORM OF MORTGAGE ADDENDUM

 

17

 

 

 

APPENDIX B SCHEDULES

 

18

 

--------------------------------------------------------------------------------


 

Execution Copy

 

THIS AGREEMENT is made on 27 January 2011

 

BETWEEN

 

(1)                                  GRAINGER MARITIME CORP., a corporation
organised and existing under the laws of the Marshall Islands and having its
registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands MH96960 (the “Borrower”);

 

(2)                                  TBS INTERNATIONAL LIMITED, a company
incorporated in Bermuda whose registered office is at Suite 306, Commerce
Building, One Chancery Lane, Hamilton HM12, Bermuda (the “Guarantor 1”);

 

(3)                                  TBS WORLDWIDE SERVICES INC., a company
incorporated in the Marshall Islands, whose registered office is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH 96960, Marshall
Islands (the “Guarantor 2”);

 

(4)                                  TBS HOLDINGS LIMITED, a company
incorporated in Bermuda, whose registered office is at Suite 306, Commerce
Building, One Chancery Lane, Hamilton HM 12, Bermuda (the “Guarantor 3”);

 

(5)                                  TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a
company incorporated in Ireland whose registered office is at Arthur Cox
Building, Earlsfort Terrace, Dublin 2, Ireland (the “Guarantor 4” and, together
with the Guarantors 1 — 3, the “Guarantors”); and

 

(6)                                  JOH. BERENBERG, GOSSLER & CO. KG, acting
through its office at Neuer Jungfernstieg 20, 20354 Hamburg, Germany (the
“Lender”).

 

BACKGROUND

 

(A)                              By a loan agreement dated 19 June 2008 as
supplemented by a supplemental agreement no. 1 dated 28 January 2010 (and as
amended and/or supplemented from time to time) and made between (i) the Borrower
and (ii) the Lender, the Lender has made available to the Borrower a facility of
(originally) US$13,000,000 with US$5,687,500 outstanding.

 

(B)                                The Security Parties have requested that the
Lender shall consent to the deferral of payment of repayment instalments in
accordance with the payment schedule set forth on Schedule 2 attached hereto.

 

(C)                                The Security Parties have also requested that
the Lender shall waive the “Specified Events of Default” described in that
certain letter agreement dated 30 September 2010, as amended as of 12
November 2010 and 23 December 2010 (as so amended, the “Forbearance Agreement”)
by and between the Guarantor 4 and the Lender, and all rights and remedies of
the Lender arising from such Specified Events of Default.

 

(D)                               This Agreement sets out the terms and
conditions on which the Lender agrees, with effect on and from the Effective
Date, to the request of the Security Parties set out in Recital (B) above and to
the consequential amendment of the Loan Agreement and the other Finance
Documents in connection with those matters.

 

(E)                                This Agreement further sets out the terms and
conditions on which there shall be an infusion of equity into the Guarantor 4 of
not less than ten million Dollars ($10,000,000).

 

IT IS AGREED as follows:

 

--------------------------------------------------------------------------------


 

 

1                                         INTERPRETATION

 

1.1                               Defined expressions.  Words and expressions
defined in the Loan Agreement and the other Finance Documents shall have the
same meanings when used in this Agreement unless the context otherwise requires.

 

1.2                               Definitions.  In this Agreement, unless the
contrary intention appears:

 

“Additional Capital Infusion” shall have the meaning given in Clause 4.4;

 

“Capital Infusion” shall have the meaning given in Clause 4.1;

 

“Deferring Lenders” means the lenders under the TBS Credit Facilities other than
Credit Suisse and Commerzbank AG;

 

“Effective Date”  means date on which the conditions precedent in Clause 3.2 are
satisfied;

 

“Equity Outside Date” shall have the meaning given in Clause 4.3;

 

“Escrow Agreement” means the Escrow Agreement dated January 25, 2011, by and
among the Guarantor 4, the Management Shareholders, Royal Bank of Scotland plc,
Bank of America N.A. DVB Group Merchant Bank (Asia) Ltd. and JPMorgan Chase
Bank, National Association, as the escrow agent;

 

“Excess Cash” shall have the meaning given in Clause 6.1;

 

“Final Capital Infusion” shall have the meaning given in Clause 4.1;

 

“Financial Indebtedness” means, in relation to a person (the “debtor”), a
liability of the debtor:

 

(a)                for principal, interest or any other sum payable in respect
of any moneys borrowed or raised by the debtor;

 

(b)               under any loan stock, bond, note or other security issued by
the debtor;

 

(c)                under any acceptance credit, guarantee or letter of credit
facility made available to the debtor;

 

(d)               under a financial lease, a deferred purchase consideration
arrangement or any other agreement having the commercial effect of a borrowing
or raising of money by the debtor (other than normal trade credit not exceeding
180 days);

 

(e)                under any foreign exchange transaction, any interest or
currency swap or any other kind of derivative transaction entered into by the
debtor or, if the agreement under which any such transaction is entered into
requires netting of mutual liabilities, the liability of the debtor for the net
amount; or

 

(f)                under a guarantee, indemnity or similar obligation entered
into by the debtor in respect of a liability of another person which would fall
within paragraphs (a) to (e) if the references to the debtor referred to the
other person;

 

“Global Restructuring Term Sheet” means the term sheet dated 12 January 2011 in
respect of the restructuring of the Loan and the other TBS Credit Facilities;

 

“Initial Capital Infusion” shall have the meaning given in Clause 4.1;

 

2

--------------------------------------------------------------------------------


 

“Investment Agreement” means the Investment Agreement dated January 25, 2011 by
and among the Guarantor 4 and the Management Shareholders;

 

“Jamaican JV” means the investment project in relation to limestone mines in the
Dominican Republic and Jamaica;

 

“Loan Agreement” means the loan agreement dated 19 June 2008 (as amended from
time to time)  referred to in Recital (A);

 

“Logstar JV” means LOG.STAR Navegação S.A., a corporation organized under the
Laws of the Federal Republic of Brazil, a joint venture which will/does provide
break-bulk, bulk, liner and parcel services in the Brazilian coastal cabotage
trade;

 

“Management Shareholders” means Joseph E. Royce, Lawrence A. Blatte and Gregg L.
McNelis;

 

“Measurement Period” means the semi-annual period ending 31 December, 2011 and
each semi-annual period ending on each subsequent 30 June and 31 December of
each subsequent year thereafter;”

 

“Minimum Liquidity Covenant” means the financial covenant relating to the
minimum liquidity of the TBS Group described in the other TBS Credit Facilities;

 

“Mortgage Addendum” means the addendum to the Mortgage in the form set out in
Appendix A;

 

“Permitted Discretionary Activities” means investments permitted under Clause
5.1;

 

“Permitted Additional Junior Capital” shall have the meaning given in Clause
4.9;

 

“Preferred Equity” shall have the meaning given in Clause 4.1;

 

“Rights Offering” means the offering by the Guarantor 4 to shareholders of the
Guarantor 4 of rights to purchase Preferred Equity in the Guarantor 4 pursuant
to the provisions of the Investment Agreement;

 

“Rollover Capex” shall have the meaning given in Clause 6.1(b);

 

“Special Account” shall have the meaning given in Clause 4.1;

 

“TBS Credit Facilities” means the credit facilities to various members of the
TBS Group listed in Schedule 1;

 

“TBS Group” means the Guarantor 4 and its subsidiaries; and

 

1.3                               Application of construction and interpretation
provisions of Loan Agreement.  Clauses 1.2 of the Loan Agreement applies, with
any necessary modifications, to this Agreement.

 

2                                        AGREEMENT OF THE LENDER

 

2.1                               Agreement of the Lender.  The Lender agrees,
subject to and upon the terms and conditions of this Agreement, to:

 

(a)                                  restructure the repayments of the Loan
pursuant to Clause 8 and Schedule 2;

 

3

--------------------------------------------------------------------------------


 

(b)                                 waive the Specified Events of Default (as
defined in the Forbearance Agreement) and all rights and remedies of the Lender
arising therefrom; and

 

(c)                                  the amendments to the Loan Agreement and
the Finance Documents pursuant to Clause 8 and Schedule 2.

 

2.2                               Agreement of the Borrower and the Guarantors. 
The Borrower and the Guarantors hereby agree to the amendments to the Loan
Agreement, and the Finance Documents as set out in Clause 8.

 

2.3                               Effective Date.  The agreement of the Lender
contained in Clause 2.1 shall have effect on and from the Effective Date.

 

3                                         CONDITIONS PRECEDENT

 

3.1                               General.  The agreement of the Lender
contained in Clause 2.1 is subject to the fulfilment of the conditions precedent
in Clauses 3.2.

 

3.2                               Conditions precedent.  The conditions referred
to in Clause 3.1 are that the Lender shall have received the following documents
and evidence in all respects in form and substance satisfactory to the Lender
and its lawyers on or before 31 January 2011 (the failure of which shall
constitute an Event of Default under the Loan Agreement) or such later date as
the Lender may agree with the Borrower and the other Security Parties:

 

(a)                                  documents of the kind specified in Clause
4.1 (a), (b) and (c) of the Loan Agreement as amended and supplemented by this
Agreement and updated with appropriate modifications to refer to this Agreement
and the Mortgage Addendum;

 

(b)                                 a duly executed original of this Agreement
duly executed by the parties to it;

 

(c)                                  a duly executed original of the Mortgage
Addendum;

 

(d)                                 evidence that the agent for service of
process appointed by the Security Parties under this Agreement has accepted such
appointment;

 

(e)                                  favourable legal opinions from lawyers
appointed by the Lender on such matters concerning the laws of the Marshall
Islands, Bermuda, Ireland and Panama;

 

(f)                                    evidence that each of the TBS Credit
Facilities (other than the Loan) have been restructured upon the Effective Date
as per the Global Restructuring Term Sheet with the approval of all of the
creditors under such TBS Credit Facilities;

 

(g)                                 evidence, reasonably satisfactory to the
Lender, that funding or a commitment to fund new capital in the Guarantor 4 is
in place in accordance with Clause 4 including evidence that the Initial Capital
Infusion has been made and delivery of duly executed copies of the Investment
Agreement and the Escrow Agreement;

 

(h)                                 schedule of capital expenditure necessary to
complete the construction programmes in respect of any current newbuildings and
to maintain the existing fleet of the Guarantor 4 and its subsidiaries’ approved
by the Lender and attached hereto as Appendix B;

 

(i)                                     confirmation  of Intermodul Shipping
Inc. to the Lender that they have been informed about this Agreement and that
the Quadripartite Agreement shall remain in full force and effect;

 

(j)                                     outstanding amounts of Financial
Indebtedness as of 31 December 2010; and

 

4

--------------------------------------------------------------------------------


 

(k)                                  any further opinions, consents, agreements
and documents in connection with this Agreement and the Finance Documents which
the Lender may reasonably request by notice to the Security Parties prior to the
Effective Date.

 

3.3                               Mortgage Addendum.  The Borrower hereby
covenants and undertakes within 7 days of the Effective Date to provide
documentary evidence that the Mortgage Addendum has been provisionally
registered with Panamanian Ships Registry against the Ship as a valid addendum
to the Mortgage according to the laws of Panama.

 

4                                         CAPITAL INFUSION

 

4.1                               Capital Infusion.  On or prior to the
Effective Date, the Management Shareholders, shall:

 

(a)                                  invest $3,000,000 (the “Initial Capital
Infusion”) in the Guarantor 4 in exchange for the issuance of Preferred Equity
issued separately and apart from the Rights Offering;

 

(b)                                 unconditionally backstop the funding of an
additional investment of $7,000,000 (the “Final Capital Infusion”, and together
with the Initial Capital Infusion, the “Capital Infusion”) in the Guarantor 4 by
depositing the Final Capital Infusion in an escrow account with JPMorgan Chase
Bank, National Association in accordance with the Escrow Agreement; and

 

(c)                                  execute and deliver the Investment
Agreement and the Escrow Agreement, each in form and substance reasonably
satisfactory to the Lender.  Pursuant to the Investment Agreement, the Guarantor
4 shall issue to the Management Shareholders and other shareholders rights, in
exchange for the Capital Infusion, rights to acquire preferred stock,
convertible preferred stock or similar equity securities in the Guarantor 4 (the
“Preferred Equity”). The proceeds of any Capital Infusion up to Twenty million
Dollars ($20,000,000) shall be deposited in one or more segregated accounts held
by the Guarantor 4 for the purposes permitted by the Loan Agreement (the
“Special Account”).

 

4.2                               Available for Permitted Discretionary
Activities.  The Initial Capital Infusion shall be immediately available for
Permitted Discretionary Activities.

 

4.3                               Failure to raise or fund Final Capital
Infusion.  Failure to raise or otherwise fund the full amount of the Final
Capital Infusion to the Guarantor 4 by the date that is six months after the
Effective Date (the “Equity Outside Date”) shall be an Event of Default for the
purposes of the Loan Agreement and the Finance Documents.

 

4.4                               Additional Capital Infusions.  In accordance
with the Investment Agreement and the Escrow Agreement, the Final Capital
Infusion shall be available to be drawn, at the discretion of the Guarantor 4,
on or prior to the Equity Outside Date to fund Permitted Discretionary
Activities or to maintain compliance with the Minimum Liquidity Covenant.  Any
amounts so withdrawn (an “Additional Capital Infusion”) shall be in exchange for
the issuance to the Management Shareholders of Preferred Equity of the Guarantor
4 issued separately and apart from the Rights Offering.

 

4.5                               Calculation of Management Shareholders’
portion of the Final Capital Infusion.  The Management Shareholders’ portion of
the Final Capital Infusion shall be calculated as Seven million Dollars
($7,000,000) less the sum of (i) the amount, if any, received from other
shareholders subscribing to the Rights Offering and (ii) the amount of the
Additional Capital Infusion.

 

4.6                               Use of Funds in the Special Account.  The
funds held in the Special Accounts shall be available, at the discretion of the
Guarantor 4, to fund Permitted Discretionary Activities or provide liquidity
relief (including curing any breach of the Minimum Liquidity Covenant).  Any
funds from the Special Account used to cure a breach of the Minimum

 

5

--------------------------------------------------------------------------------


 

Liquidity Covenant may thereafter be returned to the Special Account to the
extent no longer needed to maintain compliance with such covenant; provided,
however that no such refund can be effectuated unless, after such refund,
aggregate cash balances (other than cash in any Special Account, any amounts
required to be held against equity commitments on the new vessel program and any
cash pledged to support letters of credit) equal or exceed $22,500,000, subject
to a limit, applied separately for each cure of a breach of the Minimum
Liquidity Covenant, of the sum of (i) $5,000,000 plus, (ii) the amount by which
aggregate amounts spent for Permitted Discretionary Activities are less than
$5,000,000.

 

4.7                               Dividends on Preferred Equity.  Except as
permitted by the Investment Agreement and the Escrow Agreement, the Guarantor 4
shall not declare or pay any dividends or return any capital to any holder of
Preferred Equity or authorize or make any other distribution, payment or
delivery of property or cash to any holder of Preferred Equity, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for value, any
share of Preferred Equity, and the holders of the Preferred Equity shall not be
entitled to require the Guarantor 4 to redeem the Preferred Equity or pay cash
dividends on such Preferred Equity before September 9, 2016.

 

4.8                               The Special Account.  The proceeds of any
Capital Infusion held in the Special Account shall not be pledged, but shall be
available, at the discretion of the Guarantor 4, to fund Permitted Discretionary
Activities or provide liquidity relief (including curing any breach of the
Minimum Liquidity Covenant).  The Special Account shall be the property of the
Guarantor 4 and providers of the Capital Infusion shall not have any residual
rights with respect to funds in the Special Account.  The Special Account may
only be replenished as provided below in Clause 4.6 and/or 4.9.

 

4.9                               Permitted Additional Junior Capital.  Any
additional junior capital may be made in the same form as permitted for the
Capital Infusion (“Permitted Additional Junior Capital”) and shall be used
initially to replenish the Special Account up to Fifteen million Dollars
($15,000,000) if the aggregate amount of the Capital Infusion before the Equity
Outside Date is Fifteen million Dollars ($15,000,000) or less, and up to Twenty
million Dollars ($20,000,000), if the aggregate amount of the Capital Infusion
before the Equity Outside Date is in excess of Fifteen million Dollars
($15,000,000).  Permitted Additional Junior Capital in excess of amounts
required to replenish the Special Account shall be treated as available cash for
the purposes of calculating Excess Cash.

 

5                                         PERMITTED DISCRETIONARY ACTIVITIES

 

5.1                               Permitted Discretionary Activities.  The
Guarantor 4 shall be permitted to make investments in the Logstar JV and the
Jamaican JV out of the funds in the Special Account without the prior approval
of the Lender provided that:

 

(a)                                  the amount of such investments do not
exceed the lower of Six million five hundred thousand Dollars ($6,500,000) or
fifty per cent (50%) of the sum of the amount of the Capital Infusion and any
Permitted Additional Junior Capital that is funded to the Special Account;

 

(b)                                 the Borrower and the other Security Parties
are in compliance with all covenants and undertakings under this Agreement, the
Loan Agreement as amended by the Agreement and the other Finance Documents; and

 

(c)                                  such investments are substantially in
accordance with the schedules approved by the Lender before the Effective Date
and attached hereto as Appendix B.

 

6

--------------------------------------------------------------------------------


 

6                                         EXCESS CASH FOR DEBIT AMORTIZATION

 

6.1                               Calculation of Excess Cash.  The amount of any
Excess Cash shall be calculated semi-annually as of the last day of each
Measurement Period. “Excess Cash” for these purposes means:

 

(a)                                  aggregate cash balances of the Guarantor 4
and its subsidiaries at the last day of each Measurement Period (other than cash
in the Special Account, any amounts required to be held against equity
commitments on the new vessel program and any cash pledged to support letters of
credit);

 

(b)                                 minus Rollover Capex (and “Rollover Capex”
means for these purposes capital expenditure permitted under the terms of the
Loan Agreement as amended by this Agreement to be incurred in the last quarter
of the relevant Measurement Period but actually to be incurred in the subsequent
Measurement Period);

 

(c)                                  minus any insurance proceeds held for
repair of any vessel within the fleet of vessels owned and/or operated by the
Guarantor 4 and its subsidiaries;

 

(d)                                 minus an amount equal to the funds
transferred from the Special Account to cure any breach of the Minimum Liquidity
Covenant and eligible to be refunded to the Special Account under the terms of
this Agreement, but not yet so refunded on the last day of the Measurement
Period;

 

(e)                                  plus any increase in net working capital
during the Measurement Period that exceeds Four million Dollars ($4,000,000) and
minus any decrease in net working capital during the Measurement Period that
exceeds Four million Dollars ($4,000,000);

 

(f)                                    minus net proceeds from the sale of any
encumbered assets of the Guarantor 4 and its subsidiaries outside the ordinary
course of business to the extent used or anticipated to be used within 30 days
of the Measurement Period to repay debt encumbering such assets;

 

(g)                                 minus Thirty million Dollars ($30,000,000).

 

6.2                               Cash Management Practices.  The Guarantor 4
shall maintain normal cash management practices provided however that nothing in
such cash management practices are to impair the ability of Guarantor 4 to pay
the calculated amount of Excess Cash for debt amortisation as provided in this
Clause 6.

 

6.3                               Debt amortisation.  Any Excess Cash calculated
at the end of each Measurement Period as aforesaid shall be payable within 60
days after the end of such period where that period is the end of a calendar
year and within 45 days after the end of such period where that period is not
the end of a calendar year towards prepayment of the principal amount (in
inverse order of maturity of instalments) of the Financial Indebtedness owing to
the Deferring Lenders in proportion to the percentage allocations specified
against each of the TBS Credit Facilities in Schedule 1.

 

7                                         REPRESENTATIONS AND WARRANTIES

 

7.1                               Repetition of Loan Agreement representations
and warranties.  The Borrower represents and warrants to the Lender that the
representations and warranties in clause 10 of the Loan Agreement, as amended
and supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement and, where appropriate, the Mortgage Addendum, remain
true and not misleading if repeated on the date of this Agreement and the
Effective Date with reference to the circumstances now and then existing.

 

7

--------------------------------------------------------------------------------


 

7.2                               Repetition of Finance Document representations
and warranties.  The Borrower and each of the Security Parties represents and
warrants to the Lender that the representations and warranties in the Finance
Documents (other than the Loan Agreement) to which it is a party, as amended and
supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement and, where appropriate, the Mortgage Addendum, remain
true and not misleading if repeated on the date of this Agreement and the
Effective Date with reference to the circumstances now and then existing.

 

8                                         AMENDMENT OF LOAN AGREEMENT AND
EXISTING FINANCE DOCUMENTS

 

8.1                               Amendments to Loan Agreement

 

(a)                                  With effect on and from the Effective Date
the Loan Agreement shall be, and shall be deemed by this Agreement to be,
amended as per the amendments set out in Schedule 2.  In addition the Loan
Agreement shall be amended so that this Agreement becomes an integral part of
the Loan Agreement, so that (i) all references therein to this “Agreement” shall
include this Agreement, (ii) the definitions set out in Clause 1.2 of this
Agreement are included in Clause 1.1 of the Loan Agreement and (iii) references
therein to the Finance Documents shall be construed as if the same included the
Mortgage Addendum.

 

(b)                                 As so amended pursuant to (a) above, the
Loan Agreement shall continue to be binding on each of the parties to it in
accordance with its terms.

 

8.2                               Specific Amendments to the Guarantee.  With
effect on and from the Effective Date:

 

(a)                                  the Guarantee issued by Guarantor 1 shall
be, and shall be deemed by this Agreement to be, amended by the insertion of a
new clause 2.5;

 

(b)                                 the Guarantee issued by Guarantor 2 shall
be, and shall be deemed by this Agreement to be, amended by the insertion of a
new clause 2.5;

 

(c)                                  the Guarantee issued by Guarantor 3 shall
be, and shall be deemed by this Agreement to be, amended by the insertion of a
new clause 2.5;

 

(d)                                 the Guarantee issued by Guarantor 4 shall
be, and shall be deemed by this Agreement to be, amended by the insertion of a
new clause 11.12;

 

as follows:

 

“No Dividends.  The Guarantor shall not pay any dividend or make any other form
of distribution until the date on which the instalment payments set forth on
Schedule 2 hereto have been repaid or prepaid in full to the Lender.

 

(e)                                  the definition of, and references
throughout to, each Finance Document shall be construed as if the same referred
to that Finance Document as amended and supplemented by this Agreement; and

 

(f)                                   by construing references throughout to
“this Guarantee”, “hereunder” and other like expressions as if the same referred
to the relevant Guarantee as amended and supplemented by this Agreement.

 

8.3                               Amendments to the other Finance Documents. 
With effect on and from the Effective Date each of the Finance Documents other
than the Loan Agreement shall be, and shall be deemed by this Agreement to be,
amended as follows:

 

(a)                                  the definition of, and references
throughout each of the Finance Documents to, the Loan Agreement and any of the
Finance Documents shall be construed as if the same referred

 

8

--------------------------------------------------------------------------------


 

to the Loan Agreement and those Finance Documents as amended and supplemented by
this Agreement; and

 

(b)                                 by construing references throughout each of
the Finance Documents to “this Agreement”, “this Deed”, “hereunder” and other
like expressions as if the same referred to such Finance Documents as amended
and supplemented by this Agreement.

 

8.4                               Finance Documents to remain in full force and
effect.  The Finance Documents shall remain in full force and effect as amended
and supplemented by:

 

(a)                                  the amendments to the Finance Documents
contained in or referred to in Clauses 8.1, 8.2 and ; and

 

(b)                                 such further or consequential modifications
as may be necessary to give full effect to the terms of this Agreement,

 

9                                         FURTHER ASSURANCES

 

9.1                               Borrower’s and each Security Party’s
obligation to execute further documents etc.  The Borrower and each Security
Party shall:

 

(a)                                  execute and deliver to the Lender (or as it
may direct) any assignment, mortgage, power of attorney, proxy or other
document, governed by the law of Germany or such other country as the Lender
may, in any particular case, reasonably request ;

 

(b)                                 effect any registration or notarisation,
give any notice or take any other step;

 

which the Lender may, by notice to the Borrower or that Security Party, 
reasonably request for any of the purposes described in Clause 9.2 or for any
similar or related purpose.

 

9.2                               Purposes of further assurances.  Those
purposes are:

 

(a)                                  validly and effectively to create any
Security Interest or right of any kind which the Lender intended should be
created by or pursuant to the Loan Agreement or any other Finance Document, each
as amended and supplemented by this Agreement; and

 

(b)                                 implementing the terms and provisions of
this Agreement.

 

9.3                               Terms of further assurances.  The Lender may
specify the terms of any document to be executed by the Borrower or any Security
Party under Clause 9.1, and those terms may include any covenants, powers and
provisions which the Lender considers appropriate to protect its interests.

 

9.4                               Obligation to comply with notice.  The
Borrower or any Security Party shall comply with a notice under Clause 9.1 by
the date specified in the notice.

 

9.5                               Additional corporate action.  At the same time
as the Borrower or any Security Party delivers to the Lender any document
executed under Clause 9.1(a), the Borrower or any Security Party shall also
delivery to the Lender a certificate signed by two of the Borrower’s or that
Security Party’s directors which shall:

 

(a)                                  set out the text of a resolution of the
Borrower’s or that Security Party’s directors specifically authorising the
execution of the document specified by the Lender; and

 

(b)                                 state that either the resolution was duly
passed at a meeting of the directors validly convened and held throughout which
a quorum of directors entitled to vote on the resolution was present or that the
resolution has been signed by all the directors and is

 

9

--------------------------------------------------------------------------------


 

valid under the Borrower’s or that Security Party’s articles of association or
other constitutional documents.

 

9.6                               Reporting.  The Guarantor 4 shall send to the
Lender:

 

(a)                                  monthly balance sheet and profit and loss
statements, as to any monthly period that is not the end of a calendar year, 45
days after the end of such period and, as to any monthly period that coincides
with the end of a calendar year, 60 days after the end of such period; and

 

(b)                                 a 13-week cash flow report delivered on
Wednesday of each week reporting prior week results and variances and rolling 13
week forecast.

 

9.7                               Provision of information.  The Borrower will
provide the Lender on a regular basis and upon request from the Lender with
information relating to:

 

(a)                                  the capital infusion referred to in Clause
4;

 

(b)                                 the permitted discretionary activities
referred to in Clause 5; and

 

(c)                                  the excess cash for debitamortization
referred to in Clause 6.

 

9.8                               Notification of default.  The Borrower will
notify the Lender as soon as the Borrower becomes aware of:

 

(a)                                  the occurrence of an Event of Default or a
Potential Event of Default; or

 

(b)                                 any matter which indicates that an Event of
Default or a Potential Event of Default may have occurred,

 

and will keep the Lender fully up-to-date with all developments.

 

10                                  FEES AND EXPENSES

 

10.1                        Expenses.  The provisions of clause 14 (expenses) of
the Loan Agreement, as amended and supplemented by this Agreement, shall apply
to this Agreement as if they were expressly incorporated in this Agreement with
any necessary modifications.

 

11                                  COMMUNICATIONS

 

11.1                        General.  The provisions of clause 19 (notices) of
the Loan Agreement, as amended and supplemented by this Agreement, shall apply
to this Agreement as if they were expressly incorporated in this Agreement with
any necessary modifications.

 

12                                  SUPPLEMENTAL

 

12.1                        Counterparts.  This Agreement may be executed in any
number of counterparts.

 

12.2                        Finance Document.  This Agreement is a Finance
Document.

 

13                                  LAW AND JURISDICTION

 

13.1                        Governing law.  This Agreement and any
non-contractual obligations arising from or in connection with it shall be
governed by and construed in accordance with German law.

 

13.2                        Incorporation of the Loan Agreement provisions.  The
provisions of clause 21 (law and jurisdiction) of the Loan Agreement, as amended
and supplemented by this Agreement, shall apply to this Agreement as if they
were expressly incorporated in this

 

10

--------------------------------------------------------------------------------


 

Agreement with reference to the Borrower to include the Guarantors and with any
other necessary modifications.

 

THIS AGREEMENT has been duly executed on the date stated at the beginning of
this Agreement.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TBS CREDIT FACILITIES

 

Lender Group

 

% Allocation

 

1.                                       Bank of America Credit Facilities

 

58.96

%

2.                                       DVB Group Merchant Bank (Asia) Ltd
Credit Facility

 

12.92

%

3.                                       Credit Suisse Credit Facility

 

0.00

%

4.                                       AIG Commercial Equipment Finance, Inc.
Credit Facility

 

6.15

%

5.                                       Commerzbank AG Credit Facility

 

0.00

%

6.                                       Berenberg Bank Credit Facility

 

2.52

%

7.                                       The Royal Bank of Scotland Credit
Facility

 

19.45

%

 

 

100

%

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

AMENDMENTS TO THE LOAN AGREEMENT

 

1              Restructuring of repayments.  The outstanding Loan shall be
repaid as follows:

 

repayment date

 

repayment instalment

 

30/06/11

 

$

217,000

 

30/09/11

 

$

217,000

 

31/12/11

 

$

217,000

 

31/03/12

 

$

167,000

 

30/06/12

 

$

167,000

 

30/09/12

 

$

167,000

 

31/12/12

 

$

167,000

 

31/03/13

 

$

230,000

 

30/06/13

 

$

230,000

 

30/09/13

 

$

230,000

 

31/12/13

 

$

230,000

 

31/03/14

 

$

230,000

 

30/06/14

 

$

3,219,000

 

 

2              Repayments.  The Loan Agreement shall be amended as necessary to
reflect the amendments to the repayment schedule described at paragraph 1 above.

 

3              Other Restrictions.

 

(a)           The following definitions shall be added to clause 1.1 of the Loan
Agreement:

 

“ “Permitted Logstar Debt” means the debt of the Logstar JV up to $3,500,000
related to merchant marine credits and provided that such debt shall be non
recourse to the Guarantors and the Borrower;”; and

 

“ “Replacement Debt” means debt incurred to repay other existing debt provided
that, except with respect to debt that refinances all existing debt scheduled to
become due on or before 9 September 2014, the Replacement Debt shall only
include debt (a) which does not provide for payment, on or before 9
September 2014, of current cash interest at a rate in excess of the existing
debt refinanced or principal payments in excess of those required for existing
debt refinanced and (b) which has no tighter covenant restrictions or events of
default than the existing debt refinanced;”.

 

(b)           A new clause 10.6 shall be added to the Loan Agreement as follows:

 

“10.6      Other Restrictions. Without limiting the other covenants of the
Borrower pursuant to Clause 10 of the Loan Agreement:

 

(a)           none of the Guarantor 4 and its subsidiaries shall incur any
capital expenditure other than to complete the construction programme in respect
of any current newbuildings and to maintain their existing fleet and including
Rollover Capex;

 

(b)           none of the Guarantor 4 and its subsidiaries shall incur any
further Financial Indebtedness other than Capital Infusions, Permitted
Additional Junior Capital, Replacement Debt and Permitted Logstar Debt and
existing Financial Indebtedness under TBS Credit Facilities;

 

13

--------------------------------------------------------------------------------


 

(c)           the Guarantor 4 and its subsidiaries shall not enter into any
leases (other than existing leases and renewals related thereto and future de
minimis and ordinary course leases nor make any investments (other than
Permitted Discretionary Activities) nor make any distributions;

 

(d)           the Guarantor 4 shall be permitted to consolidate the Westchester
offices of the TBS Group in a new location within the same geographic area;
provided that any such consolidation shall have no adverse cash flow impact
compared to the aggregate premises expense of the existing Westchester offices;

 

(e)           the Guarantor 4 and its subsidiaries shall be permitted to cash
collateralise letters of credit up to $3,000,000; and

 

(f)            the Guarantor 4 shall be permitted to convert the Laguna Belle
and Seminole Princess Leases to debt up to $25,000,000 with no incremental
profit & loss or adverse cash flow impact on the Guarantor 4 and its
subsidiaries on an on-going basis.”

 

14

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

BORROWER

 

 

 

 

 

EXECUTED and DELIVERED

)

 

by GRAINGER MARITIME CORP.

)

 

acting by

/s/ Christophil B. Costas

)

 

its duly authorised

)

 

attorney-in-fact in the presence of:

/s/ Enmanuel D. Suarez

)

 

 

 

 

GUARANTORS

 

 

 

 

 

EXECUTED and DELIVERED

)

 

by TBS INTERNATIONAL LIMITED

)

 

acting by

/s/ Christophil B. Costas

)

 

its duly authorised

)

 

attorney-in-fact in the presence of:

/s/ Enmanuel D. Suarez

)

 

 

 

 

EXECUTED and DELIVERED

)

 

by TBS WORLDWIDE SERVICES INC.

)

 

acting by

/s/ Christophil B. Costas

)

 

its duly authorised

)

 

attorney-in-fact in the presence of:

/s/ Enmanuel D. Suarez

)

 

 

 

 

EXECUTED and DELIVERED

)

 

by TBS HOLDING LIMITED

)

 

acting by

/s/ Christophil B. Costas

)

 

its duly authorised

)

 

attorney-in-fact in the presence of:

/s/ Enmanuel D. Suarez

)

 

 

 

 

EXECUTED and DELIVERED

)

 

by TBS INTERNATIONAL PUBLIC LIMITED

)

 

COMPANY

)

 

acting by

/s/ Christophil B. Costas

)

 

its duly authorised

)

 

attorney-in-fact in the presence of:

/s/ Enmanuel D. Suarez

)

 

 

 

 

LENDER

 

 

 

 

 

EXECUTED and DELIVERED

)

 

by JOH. BEERENBERG, GOSSLER & CO. KG

)

 

acting by

/s/ Christian Speer

)

 

 

/s/ Stephanie Foelster

 

 

its duly authorised

 

)

 

attorney-in-fact in the presence of:

/s/ Daniel Korczynski

)

 

 

15

--------------------------------------------------------------------------------


 

We hereby confirm our agreement that we have read and understood the conditions
of the above Supplemental Agreement No. 2 (and the Supplemental Agreement No. 1
dated 28 January 2010) and agree in all respects to the same and confirm that
the Loan Agreement and the other Finance Documents to which we are a party shall
remain in full force and effect and shall continue to stand as security for the
obligations of the Borrower under the Loan Agreement as supplemented and amended
by the foregoing Supplemental Agreement No. 2 (and the Supplemental Agreement
No. 1 dated 28 January 2010).

 

 

Dated 27 January 2011

 

 

 

 

 

/s/ Christophil B. Costas

 

 

 

for and on behalf of

 

 

 

PACIFIC RIM SHIPPING CORP.

 

 

 

as Time Charterer

 

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF MORTGAGE ADDENDUM

 

THIS ADDENDUM TO A FIRST PREFERRED MORTGAGE (THE “MORTGAGE”)

 

is made on

 

BETWEEN:

 

1.             GRAINGER MARITIME CORP., a company incorporated in the Republic
of Marshall Islands with registered offices at Trust Company Complex, Ajetake
Road, Ajetake Island, Majuro, Marshall Islands MH96960 (the “Owner”);

 

2.             JOH. BERENBERG, GOSSLER & CO. KG, a financial institution
incorporated in Germany, with registered offices at Neuer Jungfernstieg 20,
20354, Hamburg, Germany (the “Mortgagee”).

 

WHEREAS:

 

(A)          The Owner is the registered and unencumbered owners of the m.v.
OTTAWA PRINCESS (the “Vessel”), save for a First Preferred Mortgage on the
Vessel (the  “First Mortgage”) in favour of the Mortgagee.

 

(B)           The Vessel has  been  assigned  Statutory Navigation Licence
No. 34529-08 and has the following characteristics:

 

(i)

 

radio call sign

3EPV9

(ii)

 

gross tonnage

17,101

(iii)

 

net registered tonnage  8,600

(iv)

 

length

178.84 meters

(v)

 

breadth

23.00 meters

(vi)

 

depth

13.50 meters

 

(C)           Pursuant to, and subject to and upon the terms and conditions of a
Loan Agreement dated as of 19th June, 2008 (as amended from time to time, the
“Loan Agreement”) and made between (i) the Owner as Borrower and (ii) the
Mortgagee as Lender, the Lender agreed to make available to the Borrower a loan
facility in the maximum amount of Thirteen Million United States Dollars (USD
13,000,000.00) (the “Loan”).

 

(D)          Pursuant to and in accordance with the security arrangements set
forth in the Loan Agreement, the Owner executed the First Mortgage in respect of
the Vessel in favour of the Mortgagee. The said First Mortgage appears
registered at the Public Registry Office of the Republic of Panama, in the
Microfilm (Mercantile) Section, at Microjacket: N-31368 and Document: 1432319.

 

(E)           Pursuant to, and subject to and upon the terms and conditions of a
Supplemental Agreement No.2 to the Loan Agreement (the “Supplemental Agreement”)
dated as of  January, 2011 and made between (i) the Owner as Borrower, (ii) TBS
International Limited (the “Guarantor 1”), (iii) TBS Worldwide Services Inc.
(the “Guarantor 2”), (iv) TBS Holdings Limited

 

17

--------------------------------------------------------------------------------


 

(the “Guarantor 3”), (v) TBS International Public Limited Company (the
“Guarantor 4” which together with the Guarantor 1, the Guarantor 2 and the
Guarantor 3, will be hereinafter referred to as the “Guarantors”) and (vi) the
Mortgagee as Lender, agreed to certain supplements and amendments being made to
the Loan Agreement. A copy of the Supplemental Agreement is annexed hereto and
forms an integral part hereof and in respect of which the terms and conditions
thereof shall be considered as part hereof and as part of the First Mortgage.

 

(F)           The parties hereto have agreed to enter into this Deed for the
purpose of making certain amendments to the First Mortgage.

 

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.01         Save as herein otherwise provided all words and expressions defined
in the First Mortgage shall, where the context so requires or admits, have the
same meaning in this Deed.

 

2.             VARIATIONS AND AMENDMENTS TO THE FIRST MORTGAGE

 

2.01         The parties hereby agree to amend the First Mortgage to the intent
that all references to the Loan Agreement therein shall be interpreted
henceforth as references to the Loan Agreement as supplemented and amended by
the Supplemental Agreement.

 

2.02         The terms and conditions of the First Mortgage shall be varied and
amended in accordance with the terms of this Deed as from the date hereof.
Except for the variations and amendments made by this Addendum the provisions of
the First Mortgage shall continue in full force and effect.

 

3.             AGENCY IN PANAMA

 

The parties hereto appoint and confer a special power of attorney on Patton,
Moreno & Asvat of 8th Floor, Capitol Plaza, Roberto Motta III Avenue, Costa Del
Este, Panama City, Republic of Panama empowering them and each of them to take
all necessary action to protocolize this Deed which is supplemental to the First
Mortgage and to record the same in the appropriate registers in the City of
Panama. This Power of Attorney shall be irrevocable except upon the mutual
agreement of the Owner and the Mortgagee.

 

IN WITNESS WHEREOF the Owner and the Mortgagee have caused this Addendum to be
duly executed and delivered as of the date first above written.

 

EXECUTED as a DEED and DELIVERED

 

)

in the name of GRAINGER MARITIME CORP.

 

)

by

 

)

its attorney

 

)

in the presence of

 

)

 

18

--------------------------------------------------------------------------------


 

ACCEPTANCE OF ADDENDUM TO MORTGAGE

 

JOH. BERENBERG, GOSSLER & CO. KG, DOES HEREBY ACCEPT the annexed Addendum to the
First Preferred Mortgage executed in its favour by GRAINGER MARITIME CORP.
covering the Panamanian vessel “OTTAWA PRINCESS” and registered at Microjacket
N-31368 and Document: 1432319 AND DOES HEREBY ACCEPT the said Addendum in all
respects and agrees to all terms and conditions of the said Addendum.

 

IN WITNESS WHEREOF the JOH. BERENBERG, GOSSLER & CO. KG has caused this
Acceptance of Addendum to Mortgage to be executed
this                                       , 2011.

 

 

EXECUTED as a DEED and DELIVERED

 

)

by and in the name of

 

 

JOH. BERENBERG, GOSSLER & CO. KG

 

)

by its attorney

 

)

in the presence of

 

)

 

19

--------------------------------------------------------------------------------


 

APPENDIX B

 

SCHEDULES

 

1.           Log- Star Brazil $3.5 Million

 

·      Funds to be used for outstanding Accounts payable MACAU repairs, funding
January Operating Loss.

 

·      Funds will be incremented by $1.5 million from our partner (70% TBS 30%
Log-In).

 

·      To be disbursed as necessary in $1 million increments during
February 2011.

 

·      Funds from TBS and our partner will initially be classified as a loan but
may subsequently be re-characterized as equity.

 

2.           Jamaica Mine Joint Venture $3.0 million for 50% ownership in the
mine

 

·      Funds to be used for various repairs to sheds, conveyor belts and
crushing plant upgrades.

 

·      Disbursements to the Joint Venture to be made at the rate of $1 million
per year in 2011, 2012 and 2013.

 

20

--------------------------------------------------------------------------------


 

TBS INTERNATIONAL, PLC

Drydock and Capex Schedule - FY 2011 - 2014

(in $ thousands)

 

 

 

FY 2011

 

FY 2012

 

FY 2013

 

FY 2014

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drydock

 

$

3,757

 

$

4,960

 

$

4,527

 

$

6,674

 

$

19,918

 

$

4,925

 

$

4,225

 

$

4,225

 

$

3,525

 

$

16,900

 

$

4,200

 

$

4,925

 

$

4,225

 

$

3,525

 

$

16,875

 

$

3,700

 

$

5,100

 

$

3,000

 

$

5,100

 

$

16,900

 

Improvements and New Equipment

 

3,131

 

3,131

 

3,131

 

3,131

 

12,522

 

4,225

 

4,225

 

4,225

 

4,225

 

16,900

 

5,550

 

5,550

 

5,550

 

5,550

 

22,200

 

5,550

 

5,550

 

5,550

 

5,550

 

22,200

 

Vessel Acquisition

 

8,484

 

8,298

 

7,966

 

—

 

24,749

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

13,500

 

—

 

—

 

—

 

13,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

15,372

 

$

16,389

 

$

15,624

 

$

9,804

 

$

57,189

 

$

9,150

 

$

8,450

 

$

8,450

 

$

7,750

 

$

33,800

 

$

9,750

 

$

10,475

 

$

9,775

 

$

9,075

 

$

39,075

 

$

22,750

 

$

10,650

 

$

8,550

 

$

10,650

 

$

52,600

 

 

--------------------------------------------------------------------------------


 

Roymar - 2011 Drydock Cost Report - Updated as of

Updated on 12/21/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dock Yard Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual/Budget/Current Estimate

 

 

 

 

 

Steel Budget

 

Dock Yard
Cost

 

Dock Yard

 

All Other

 

 

 

Original
Budget

 

NO

 

Vessel Name

 

Fleet

 

Staff
Acct

 

Drop Dead
Drydock Date

 

Start Date

 

End Date

 

Days

 

Upcoming
DD

 

Amort
mos

 

Quantity
(kg)

 

$/kg

 

Cost

 

Excluding
Steel

 

Cost
Summary

 

Cost
Summary

 

Savings

 

Cost
Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

ARAPAHO BELLE

 

C

 

TW

 

1/16/2011

 

1/8/2011

 

1/28/2011

 

20

 

11/15/12

 

22

 

10,000

 

1.85

 

18,500

 

329,000

 

347,500

 

415,100

 

(69,416

)

693,184

 

2

 

LA JOLLA BELLE

 

D

 

EL

 

3/10/2011

 

1/8/2011

 

2/12/2011

 

35

 

10/1/12

 

20

 

200,000

 

2.00

 

400,000

 

627,000

 

1,027,000

 

443,000

 

(115,581

)

1,354,419

 

3

 

WICHITA BELLE

 

B

 

MCW

 

3/26/2011

 

3/15/2011

 

4/9/2011

 

25

 

1/11/14

 

33

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

493,000

 

(80,239

)

940,261

 

4

 

ONEIDA PRINCESS

 

B

 

MPB

 

3/26/2011

 

3/23/2011

 

4/13/2011

 

21

 

1/30/13

 

22

 

30,000

 

2.00

 

60,000

 

351,500

 

411,500

 

423,000

 

(65,614

)

768,886

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

101

 

 

 

96

 

290,000

 

1.99

 

578,500

 

1,735,000

 

2,313,500

 

1,774,100

 

(330,849

)

3,756,751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

ALABAMA BELLE

 

B

 

JC

 

6/26/2011

 

4/1/2011

 

5/1/2011

 

30

 

3/24/14

 

35

 

125,000

 

2.00

 

250,000

 

484,500

 

734,500

 

460,000

 

(93,920

)

1,100,580

 

6

 

MOHAWK PRINCESS

 

A

 

CAO

 

3/30/2011

 

3/15/2011

 

4/19/2011

 

35

 

3/26/14

 

35

 

350,000

 

2.00

 

700,000

 

560,000

 

1,260,000

 

430,000

 

(132,879

)

1,557,121

 

7

 

TAMOYO MAIDEN

 

C

 

TW

 

8/4/2011

 

5/10/2011

 

6/4/2011

 

25

 

10/21/14

 

41

 

50,000

 

2.00

 

100,000

 

608,000

 

708,000

 

400,000

 

(87,118

)

1,020,882

 

8

 

AZTEC MAIDEN

 

D

 

MPB

 

1/5/2011

 

6/15/2011

 

7/20/2011

 

35

 

10/5/13

 

27

 

175,000

 

2.00

 

350,000

 

608,000

 

958,000

 

433,000

 

(109,370

)

1,281,630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

125

 

 

 

137

 

700,000

 

2.00

 

1,400,000

 

2,260,500

 

3,660,500

 

1,723,000

 

(423,287

)

4,960,213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

INCA MAIDEN

 

C

 

MPB

 

8/10/2011

 

8/10/2011

 

9/4/2011

 

25

 

4/24/14

 

32

 

50,000

 

2.00

 

100,000

 

608,500

 

708,500

 

400,000

 

(87,158

)

1,021,342

 

10

 

ZUNI PRINCESS

 

A

 

DG

 

10/27/2011

 

7/27/2011

 

8/21/2011

 

25

 

10/27/13

 

26

 

150,000

 

2.00

 

300,000

 

515,000

 

815,000

 

450,000

 

(99,463

)

1,165,537

 

11

 

OTTAWA PRINCESS

 

C

 

EL

 

2/20/2011

 

8/2/2011

 

9/6/2011

 

35

 

8/20/13

 

23

 

200,000

 

2.00

 

400,000

 

631,750

 

1,031,750

 

400,000

 

(112,574

)

1,319,176

 

12

 

CARIBE MAIDEN

 

B

 

MCW

 

11/11/2011

 

8/11/2011

 

9/10/2011

 

30

 

9/11/13

 

24

 

80,000

 

2.00

 

160,000

 

484,500

 

644,500

 

464,000

 

(87,158

)

1,021,342

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Third Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

115

 

 

 

105

 

480,000

 

2.00

 

960,000

 

2,239,750

 

3,199,750

 

1,714,000

 

(386,352

)

4,527,398

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

HOPI PRINCESS

 

D

 

MCW

 

10/15/2011

 

10/15/2011

 

11/4/2011

 

20

 

7/15/13

 

20

 

125,000

 

2.00

 

250,000

 

636,500

 

886,500

 

435,000

 

(103,905

)

1,217,595

 

14

 

MAORI MAIDEN

 

D

 

CAO

 

1/24/2012

 

10/24/2011

 

11/18/2011

 

25

 

4/24/14

 

29

 

50000

 

2.00

 

100,000

 

631,750

 

731,750

 

425,000

 

(90,951

)

1,065,799

 

15

 

MANHATTAN PRINCESS

 

B

 

MCW

 

12/30/2011

 

10/1/2011

 

11/6/2011

 

36

 

10/1/14

 

35

 

225,000

 

2.00

 

450,000

 

498,750

 

948,750

 

463,000

 

(111,001

)

1,300,749

 

16

 

NANTICOKE BELLE

 

B

 

JC

 

2/11/2012

 

11/1/2011

 

11/28/2011

 

27

 

1/20/14

 

26

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

478,000

 

(79,059

)

926,441

 

17

 

SEMINOLE PRINCESS

 

A

 

DG

 

1/30/2012

 

10/30/2011

 

11/19/2011

 

20

 

11/19/14

 

36

 

20,000

 

2.00

 

40,000

 

580,000

 

620,000

 

450,000

 

(84,131

)

985,869

 

18

 

TAYRONA PRINCESS

 

D

 

TW

 

3/25/2012

 

11/25/2011

 

12/25/2011

 

30

 

3/1/14

 

26

 

130,000

 

2.00

 

260,000

 

612,750

 

872,750

 

405,000

 

(100,465

)

1,177,285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fourth Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

158

 

 

 

172

 

600,000

 

2.00

 

1,200,000

 

3,387,250

 

4,587,250

 

2,656,000

 

(569,513

)

6,673,737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

 

 

 

 

 

 

 

 

499

 

 

 

511

 

2,070,000

 

2.00

 

4,138,500

 

9,622,500

 

13,761,000

 

7,867,100

 

(1,710,000

)

19,918,100

 

 

Fleet A = Ajoy, Fleet B = Tarun, Fleet C = PK and Fleet D = Calvern

 

--------------------------------------------------------------------------------